Citation Nr: 0616767	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-27 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected Guillain-Barre syndrome.

2.  Entitlement to an initial compensable rating for the 
service-connected atrial fibrillation.  


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel 




INTRODUCTION

The veteran had active service from June 1989 to September 
2002.

This appeal arises from a November 2002 rating decision of 
the Honolulu, Hawaii Regional Office (RO).  The veteran's 
claims folder is now in the jurisdiction of the Houston, 
Texas RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he satisfies the criteria for an 
initial compensable rating for his service-connected atrial 
fibrillation and an initial rating higher than 10 percent for 
his service-connected Guillain-Barre syndrome.  To support 
his contention, the veteran cites treatment received in 
September 2002 at Northeast Methodist Hospital and in January 
2004 at Audie Murphy VA Hospital, both in San Antonio, Texas; 
he has also submitted his own copy of the September 2002 
electrocardiogram (ECG) test results.  However, evidence 
other than the veteran's service medical records (SMRs) and 
VA compensation examinations is largely absent from the 
claims folder.  

The claims folder contains no evidence indicating that these 
medical records have been requested.  Neither the November 
2002 rating decision, the May 2004 statement of the case, nor 
the June 2005 supplemental statement of the case indicate 
these records were among those the RO considered in deciding 
the veteran's claim.  As for VA's obligation to secure these 
records, it should be pointed out that VA adjudicators are 
charged with constructive notice of documents generated by VA 
whether in the claims file or not.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  In this regard, the Board notes that 
because of the need to ensure that all potentially relevant 
VA records are made part of the claims file, a remand is 
necessary.  Id. 


Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The AMC should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record to include all 
treatment records from September 2002 
for Northeast Methodist Hospital in San 
Antonio, Texas, and from January 2004 
for Audie Murphy VA Hospital in San 
Antonio, Texas.  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts to obtain 
them, and describe further action to be 
taken.  Once obtained, all records must 
be permanently associated with the 
claims folder. 

2.  After the above has been completed, 
the AMC must readjudicate the issues on 
appeal, taking into consideration all 
evidence added to the file since the 
most recent VA adjudication.  If any of 
the issues on appeal continues to be 
denied, the veteran must be provided a 
supplemental statement of the case which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
must then be given an appropriate 
opportunity to respond. Thereafter, the 
case must be returned to the Board for 
appellate review.

The Board intimates no opinion as to any final outcome is 
warranted. The veteran need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


